     BESS M. BREWER, #100364
1    LAW OFFICE OF BESS M. BREWER
     P.O. Box 5088
2    Sacramento, CA 95817
     Telephone: (916) 385-7517
3
4    Attorney for Plaintiff
5
6
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                                   EASTERN DISTRICT OF CALIFORNIA
9
10   EDWARD FIELDS                             )       Case No: 18-cv-00001-DMC
11   xxx-xx-0493                               )
                                               )
12                                             )       PROPOSED ORDER EXTENDING
                    Plaintiff,                 )       PLAINTIFF’S TIME TO FILE
13                                             )       SUMMARY JUDGEMENT MOTION TO
                                               )       OCTOBER 5, 2018
14   v.                                        )
                                               )
15   COMMISSIONER OF SSA                       )
                                               )
16                  Defendant.                 )
                                               )
17                                             )

18
19
                                          PROPOSED ORDER
20
21          PURSUANT TO THE STIPULATION, IT IS SO ORDERED that Plaintiff’s time to file his

22   summary judgment motion is hereby extended to October 5, 2018.

23
24   Dated: October 4, 2018
                                                    ____________________________________
25                                                  DENNIS M. COTA
                                                    UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                   1
